Citation Nr: 1821353	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  16-03 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to rating in excess of 10 percent before November 13, 2015, and in excess of 70 percent thereafter, for post-traumatic stress disorder (PTSD) with adjustment disorder with mixed emotional features (claimed as memory loss and insomnia /sleep condition).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Eric A. Gang, Esq.


ATTORNEY FOR THE BOARD

J. Coogan, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Marine Corps from September 2008 to September 2012.  Among other awards, the Veteran received the Afghanistan Campaign Medal (with two Bronze Service Stars).

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, which assigned an initial 10 percent rating for the Veteran's PTSD.  

In a December 2015 rating decision, the RO assigned a 70 percent rating for the Veteran's PTSD, effective November 13, 2015.  Although a higher rating has been assigned for this disability, the Veteran is presumed to be seeking the maximum benefit allowed by law and regulation.  Therefore, this claim has remained on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).

Although the Veteran has requested on several occasions an "earlier effective date" for his PTSD, it appears that he is actually seeking higher ratings for the disability for the entire period of the claim.  He has not specifically expressed disagreement with the effective date for the award of service connection for his PTSD.  Therefore, the Board has characterized the issue as a staged increased rating claim, as reflected on the title page.  

During the course of the appeal, specifically, in his January 2016 VA Form 9 (substantive appeal) and in a January 2016 statement, the Veteran raised an informal claim seeking entitlement to TDIU benefits.  As a TDIU is part and parcel of an increased rating claim, it is included as an issue on appeal.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets further delay, but finds that additional development is necessary before a decision may be rendered on these issues on appeal.

In July 2017, the Veteran was afforded a new VA examination for PTSD.  The AOJ, however, failed to readjudicate the claim and issue a supplemental statement of the case (SSOC) after this new VA examination.  See 38 C.F.R. § 19.31, 19.37 (2017).  Thus, a remand is needed so that the AOJ may consider this evidence in the first instance.

In addition, the Veteran raised a claim for TDIU due to his service-connected PTSD in his January 2016 substantive appeal.  Subsequently, the Veteran and his representative submitted evidence to support his TDIU claim, including a vocational assessment.  The AOJ, however, has not adjudicated the TDIU claim.  Thus, the AOJ must send the Veteran an appropriate notice letter and application form for his TDIU claim, to gather additional information in order to better assess the claim. 

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any updated VA treatment records and private records pertaining to the Veteran's PTSD with adjustment disorder with mixed emotional features (claimed as memory loss and insomnia /sleep condition), and associate the records with the claims file.

2.  Send the Veteran the appropriate TDIU notice letter and application form, to include VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability), and ask the Veteran to provide information on his employment history, including whether he is currently employed or has been employed since September 15, 2012; and request that the Veteran identify and provide authorization for VA to obtain any outstanding relevant medical or other records pertaining to his TDIU claim.

If a response is received, attempt to obtain any identified records.  All attempts to obtain these records should be documented in the claims file.  If such records cannot be obtained or if no such records exist, the RO must issue a formal finding and notify the appellant.

3.  Afford the Veteran an opportunity to submit any additional evidence or information regarding his employability, to include any evidence of sheltered work, incapacity for competitive employment, medical or other opinions regarding disability interfering with work capacity, pay statements, etc.  All records and responses received should be associated with the claims file, and any indicated appropriate development undertaken.

4.  Then, request a qualified medical professional(s) to comment on the impact of all the Veteran's service-connected disabilities on his employability, and describe the functional limitations related to his service-connected disabilities.  Consideration may be given to the Veteran's level of education, special training, and previous work experience, but factors such as age or impairment caused by nonservice-connected disabilities are not to be considered.  The claims folder should be made available to and reviewed by the examiner.  The rationale for all opinions rendered must be provided.

5.  Thereafter, the AOJ should re-adjudicate the claims on appeal, including the issue of entitlement to a TDIU.  If the benefits sought are not granted, the Veteran and his attorney must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
DELYVONNE M. WHITEHEAD	
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



